Title: To Benjamin Franklin from Jonathan Shipley, 9 December 1773
From: Shipley, Jonathan
To: Franklin, Benjamin


Dear Sir
Twyford Dec: 9th. 1773
Tho I gave my Daughter Georgiana full powers to return You our best thanks for the kind Visit You intend us, I cannot help assuring You myself that We shall be most extreamly happy to see You and hope You will come as soon and stay as long as your Affairs will permit.
Your Countrymen in N. America have done me too much honour for the little merit of meaning well. I am glad they seem to approve of moderate and conciliating measures in which I fear We shall not have the wisdom to join with them. I am, Dear Sir, Your obligd and affectionate humble Servant
  J. St. Asaph
